 

EXHIBIT 10.28

 

COCA-COLA ENTERPRISES INC.

2003 STOCK APPRECIATION RIGHTS GRANT TO DIRECTORS

 

TO:   Marvin J. Herb

 

DATE:   February 2003

 

1.    Grant of Stock Appreciation Rights.    You are hereby awarded 7,500 stock
appreciation rights (“2003 SARs”) by Coca-Cola Enterprises Inc. (“the Company”).
Each of your 2003 SARs are equal to the excess of (i) the fair market value of a
share of the Company’s common stock on the date the notice of exercise is
received by the Company, over (ii) the exercise of $21.9450, the fair market
value of the Company’s stock on February 3, 2003, the “Grant Date.”

 

For purposes of this grant, “fair market value” of the Company’s stock is equal
to the average of the high and low trading prices, on the applicable trading day
or on the next proceeding trading day, if such date is not a trading day, as
reported on the New York Stock Exchange Composite Transactions listing.

 

2.    Vesting of SARs.    One-third of your 2003 SARs becomes exercisable, or
vests, on the first, second, and third anniversaries of the Grant Date.

 

3.    Effects of Termination on Exercise of SARs.    Any 2003 SARs that have not
vested as of the date you terminate service as a director shall be forfeited
unless your service terminates on account of your death, disability or at the
completion of your term after attaining age 70. In the event of one of these
circumstances occurring, any unvested 2003 SARs shall become vested.

 

4.    Duration of SARs.    Any vested 2003 SARs may be exercised at any time
until February 3, 2013, ten years from the Grant Date, except as follows:

 

(a) In the event your service as a director terminates on account of your
disability or at the completion of your term after attaining age 70, your right
to exercise any vested 2003 SARs shall expire upon the earlier of five years
from the date of such termination or February 3, 2013;

 

(b) In the event your service as a director terminates on account of your death,
the right of the executor or administrator of your estate, or of a transferee by
will or by laws of descent and distribution, your right to exercise any vested
2003 SARs shall terminate upon the earlier of one year from the date of your
death or February 3, 2013.

 

(c) In the event your service as a director terminates on account of any reason
other than those described in paragraphs a. and b., above, your right to
exercise any vested 2003 SARs shall expire upon the earlier of one year from the
date of such termination or February 3, 2013.

 

5.    Exercise of SARs.    You may exercise your 2003 SARs by giving written
notice to the Office of the General Counsel, Coca-Cola Enterprises Inc., P.O.
Box 723040, Atlanta, GA 31139-0040, (Facsimile 770-989-3619.) Your exercise of
the SARs specified in the written notice will be deemed accomplished as of the
Company’s receipt of your written notice, and the proceeds of your award will be
delivered to you within fifteen business days thereafter.

 